—Order, Supreme Court, New York County (Harold Tompkins, J.), entered June 8, 1994, which directed that judgment be entered in the amount of the jury award of $86,500, unanimously affirmed without costs.
The IAS Court properly reformed the stipulation of settlement placed on the record in open court to reflect the true intentions of the parties in entering into a "high-low” settlement agreement. Although the agreement placed on the record was not ambiguous, the court was warranted in concluding that it was the product of mistake since its terms were contradictory to that which is universally understood to be a "high-low” agreement (Curtis v Albee, 167 NY 360, 364; Pahl Equip. Corp. v Kassis, 182 AD2d 22, 29). If the court had vitiated the stipulation altogether, plaintiff would have received a lower judgment in the sum of $73,525, taking into account the 15% *198reduction of the $86,500 jury award which would have been mandated for his comparative negligence. Concur—Rosenberger, J. P., Wallach, Rubin, Kupferman and Mazzarelli, JJ.